 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States

 7

 8                                    IN THE UNITED STATES DISTRICT COURT

 9                           IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA, ex rel.                              NO. 2:17-cv-210 MCE CKD
      COMPASSION OVER KILLING,
12                                                                   ORDER ON THE UNITED STATES’
                                Plaintiffs,                          NOTICE OF PARTIAL INTERVENTION
13                                                                   FOR SETTLEMENT AND PARTIAL
      vs.                                                            DECLINATION
14
      TRANSHUMANCE HOLDING COMPANY,
15    INC., d/b/a SUPERIOR FARMS, INC.,

16                              Defendants.

17

18            The United States having intervened in this action, pursuant to the False Claims Act, 31 U.S.C. §

19 3730(b)(2), (3), and (4), the Court rules as follows:

20            IT IS ORDERED that relator’s Complaint, the United States' Notice of Partial Intervention for

21 Settlement, and this Order, be unsealed;

22            IT IS FURTHER ORDERED that all other previously-filed contents of the Court's file in this

23 action remain under seal and not be made public, or served upon defendant;

24 ///

25 ///

26 ///

27 ///

28 ///



30 Order on the U.S. Notice of Partial Intervention for Settlement
   U.S. ex rel COK v. Superior Farms, 2:17-cv-210 MCE                                                 1
 1          IT IS FURTHER ORDERED that the seal shall be lifted on all matters occurring in this action

 2 after the date of this Order.
 3          IT IS SO ORDERED.

 4 Dated: May 20, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     EX PARTE APPLICATION AND MEMORANDUM
     FOR AN EXTENSION OF TIME TO MAKE AN
30   INTERVENTION DECISION                         2
